DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 61,63,64,74,82,84,85,90,92,93,97,98,100,104,109,118,120 and 135-139. The claims 63,93,100,104,109 and 120 are withdrawn from consideration. Claims 140 and 141 were cancelled in the amendment filed 3/15/21.
	The rejection of claims 61,64,74,82,84-85,90,92,97-98,118 and 135-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vosjan et al. (Eur. J. Nucl. Med. 2011, 38, 753-763) in view of Kubetzko et al. (J. Biol. Chem. 2006, 281, 35186-35201) and de Marco A. (2012) User-Friendly Expression Plasmids Enable the Fusion of VHHs to Application-Specific Tags. In: Saerens D., Muyldermans S. (eds) Single Domain Antibodies. Methods in Molecular Biology (Methods and Protocols), vol 911. Humana Press, Totowa, NJ and in further view of Bhatt et al. (US 2010/0092470A1), Xavier et al. (J. Nucl. Med. 2013, 54, 776-784) and De Groeve et al. (J. Nucl. Med. 2010, 51, 782-789) is withdrawn due to the amendment.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61,64,74,82,84-85,90,92,97-98,118 and 135-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 8,865,875B2) in view of Vosjan et al. (Eur. J. Nucl. Med. 2011, 38, 753-763), Kubetzko et al. (J. Biol. Chem. 2006, 281, 35186-35201), de Marco A. (2012) User-Friendly Expression Plasmids Enable the Fusion of VHHs to Application-Specific Tags. In: Saerens D., Muyldermans S. (eds) Single Domain Antibodies. Methods in Molecular Biology (Methods and Protocols), vol 911. Humana Press, Totowa, NJ and Li et al. (Mol. Cancer Ther. 2014, 13, 2607-2617), as evidenced by Kijanka et al. (Nanomedicine (Lond.) 2015, 10, 161-174 and in further view of Bhatt et al. (US 2010/0092470A1) and Xavier et al. (J. Nucl. Med. 2013, 54, 776-784).
	Liu et al. (US 8,865,875B2) discloses antibodies having C-terminal cysteine-containing extensions that facilitate antibody conjugation to a partner molecule (e.g. drug, toxin, marker molecule, radionuclide, etc.) (abstract; column 1, lines 15-19; column 3, lines 26-38). The use of free cysteines allows for the attachment of chelators (column 1, lines 40-56). The cysteine bearing C-terminal H chain extension binds to a functional group, such as maleimide group (column 21, lines 46-52). The antibodies of the invention are nanobodies having a molecular weight of approximately 13 kDa (column 17, lines 42+; column 18, lines 9-23) and bind PSMA-expressing immune cells (column 4, lines 31-41; claim 9) which encompasses the antibody or fragments thereof and immune cells of the instant claims.
	The antibodies may form antibody-partner conjugates wherein a partner molecule (e.g. marker, etc.) is conjugated to an antibody having a C-terminal cysteine-bearing extension according to this invention by a chemical linker (column 19, lines 4-23). The linker is a peptidyl linker, (L4)p-F-(L1)m wherein F is a peptidyl (containing from about 1 amino acid to about 20 amino acids), L1 may be absent or 4 may comprise PEG, etc. The linker can impart stability to the partner molecule, reduce its in vivo toxicity, serve to stabilize the partner molecule against degradation while the conjugate is in circulation, etc. (column 19, lines 24-35 and 56+; column 20, lines 20-31; column 21, lines 27-38). The PEG may be between 1 and 50 units long, enhances the water solubility of the complex and reduces the degree of aggregation (column 21, lines 27-38). The self-immolative group is a bifunctional chemical moiety which is capable of covalently linking together two spaced chemical moieties into a normally stable tripartate molecule (column 22, lines 51+). 
	The PEG moiety encompasses the polymer of the instant claims.
	The peptidyl linker comprising a cysteine extension is a peptide that may contain from about 1 amino acid to about 20 amino acids includes a cysteine residue (column 51, lines 32-61).
Therefore, it would be obvious to connect both the PEG moiety and a marker moiety (i.e. partner molecule) to the nanobody via the peptidyl linker comprising free cysteine residues and a self-immolative group which encompasses the linkers of the instant claims.
	The nanobodies may be included in a pharmaceutical composition comprising anti-oxidants, nonaqueous carriers, adjuvants, etc. (column 60, lines 1+) which encompasses the excipient of the instant claims.
Liu et al. does not disclose a desferrioxamine as the marker moiety (i.e. partner molecule), zirconium-89, the molecular weight of the PEG polymer or the 1:1 ratio of the antibody to the hydrophilic polymer of the instant claims.
Kubetzko et al. (J. Biol. Chem. 2006, 281, 35186-35201) discloses PEGylation of antibodies wherein a 20kDa PEG moiety was attached to the monovalent scFv and to the divalent miniantibody (abstract; p35187, right column, second paragraph) via covalent attachment at an added cysteine at the C terminus of the peptide chain (p35188, left column, third paragraph; p35190, right column, last paragraph to p35191, left column, first paragraph; p35193, left column, last paragraph; p35197). The 
de Marco A. (2012) User-Friendly Expression Plasmids Enable the Fusion of VHHs to
Application-Specific Tags. In: Saerens D., Muyldermans S. (eds) Single Domain Antibodies. Methods in Molecular Biology (Methods and Protocols), vol 911. Humana Press, Totowa, NJ discloses that VHH (variable heavy chain domain of a heavy chain antibody) is known as Nanobody (camelids) which has excellent biochemical properties (p15, abstract; p19, 2.2. The Antigen-Binding Site of HCAbs; p24, third paragraph). The Nanobodies have a MW of only 15kDa (p20, 2.2. The Antigen-Binding Site of HCAbs). 
PEGylation was successful for increasing the half-life of a Nanobody (see above Kubetzko et al. J. Biol. Chem. 2006, 281, 35186-35201) (p24, last paragraph; p418, first paragraph; p519, step (e)). VHHs can be labeled with suitable tags, such as a fluorescent probes, biotin, PEG which can be covalently or non-covalently linked to the antibodies (p507, abstract). Nanobodies can be simultaneously labeled with a chromophore and a PEG (p508, first paragraph) wherein a well-positioned cysteine residue enables the use of maleimide chemistry (p562, first paragraph).
The Nanobodies can be used for molecular imaging (p561, 2. Generation and Selection of Nanobodies for Molecular Imaging). The nanobodies can be radiolabeled with gallium-68, copper-64, 18F, etc. (p563, 3. Labeling of Nanobodies). Zirconium-89 Nanobody-based tracer compound can be used in immunoPET (p565). 
Vosjan et al. (Eur. J. Nucl. Med. 2011, 38, 753-763) discloses that ∼15 kDa variable domains of camelid heavy-chain-only antibodies (called Nanobodies®) have the flexibility to be formatted as monovalent, monospecific, multivalent or multispecific single chain proteins with either fast or slow pharmacokinetics. The authors labelled nanobody 7D12 with 68Ga via mixing with Df-Bz-NCS. For in vitro 68Ga-Df-Bz-NCS-7D12 composition was mixed with a buffer (NaOAc and gentisic acid) (abstract). Also, 89Zr-Df-Bz-NCS-7D12 was used in biodistribution studies to visualize tumors via PET wherein Df-Bz-NCS has recently been introduced as the chelate of choice for 89Zr (abstract; p753, right column, second paragraph; p755, Preparation of 89Zr-Df-Bz-NCS-7D12). 
Nanobody technology provides new perspectives for mono- as well as multitarget tumor detection and therapy. Nanobodies are derived from a unique antibody format that is present in species from the family of Camelidae, including llama, camel and dromedary. These animals contain, besides their conventional anti-body repertoire, an antibody class consisting of heavy chains only. The variable region of the heavy-chain-only antibodies (VHH) represents the complete binding unit of the antibody. Because of the small size of these VHH fragments (∼15 kDa), this binding unit is also called Nanobody®. Although being smaller than a scFv fragment, a Nanobody has full antigen-binding potential and does not show aggregation problems, because of hydrophilic instead of hydrophobic patches in the VH and VL domains (p754, left column, second paragraph). The molecular weight of only 15 kDa allows for faster kinetics than intact mAbs in vivo (p761, left column, first paragraph). 
Li et al. (Mol. Cancer Ther. 2014, 13, 2607-2617) discloses site specific labeling of cys-diabody with maleimide-DFO-Zr-89 compared to labeling of a minibody with SCN-DFO-Zr-89 (p2611, Internalization and uptake of the 89Zr-labeled H2 cys-diabody; p2611, In vivo PET imaging and ex vivo biodistribution; Fig 4A). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to covalently bind a 20 kDa PEG of de Marco A. and Kubetzko et al. to the Nanobody of Liu et al. at the C terminus peptidyl linker for the advantage of increasing the half-life of the Nanobody and modulating the diffusion behavior of the Nanobody as taught by de Marco A. and Kubetzko et al. wherein a monovalent scFv has one PEG molecule attached to provide for a 1:1 ratio of the antibody to the hydrophilic polymer.
Nanomedicine (Lond.) 2015, 10, 161-174 which teaches that click chemistry and intein- and sortase-based conjugation systems are in development and may contribute to further functionalization of nanobodies (p168, left column, first paragraph). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to substitute the marker moiety (i.e. partner molecule) of Liu et al. for the DFO-Zr-89 of Li et al. as Liu et al. teaches of the use of a maleimide moiety to bind the marker to the free cysteine of the nanobody, Vosjan et al. teaches that 89Zr-Df-Bz-NCS-7D12 is used to visualize tumors via PET and Li et al. teaches site specific labeling of cys-diabody with maleimide-DFO-Zr-89 compared to labeling of a minibody with SCN-DFO-Zr-89.
Therefore, it would have been predictable to one of ordinary skill in the art to substitute the Df-Bz-NCS of Vosjan et al. for the maleimide-DFO of Li et al. as Li et al. teaches that both the maleimide-DFO and Df-Bz-NCS can be bound to an antibody fragment, such as the maleimide-DFO via a free cysteine wherein the chelated 89Zr allows for PET imaging, as stated in de Marco, Vosjan et al. and Li et al.

Liu et al. does not does not disclose Rubidium-82.
Bhatt et al. (US 2010/0092470A1) discloses camelid heavy chain antibodies and their analogs for use in diagnostics, therapy, etc. (abstract). The polypeptide comprises at least one variable (Vab) domain of camelid (p2, [0028-0029]), such as a nanobody with a molecular weight of [Symbol font/0x7E]12[Symbol font/0x7E]15 kDa (p9, [0129-0131]). The polypeptide is linked to at least one entity other than an antibody, such as a detectable label. The detectable label includes radionucleotides, such as Rubidium-82, fluorine-18, etc. (p3, [0034-

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to substitute the 89Zr of the combined references for the Rubidium-82 of Bhatt et al. as the references teach of the labeling of camelid Nanobody with the different radionuclides and the use of camelid Nanobody complexes analogously for PER imaging.
It would have been predictable to one ordinarily skilled in the art to substitute one known radionuclide for PET imaging for another analogously known radionuclide for PET imaging.

Liu et al. does not disclose a NOTA chelator.
Xavier et al. (J. Nucl. Med. 2013, 54, 776-784) discloses 68Ga-NOTA-anti-HER2 Nanobodies for iPET imaging wherein the Nanobodies are 12-15 kDa and occur naturally in Camelidae (title; abstract; p777, left column, second paragraph and Preparation of 68Ga-NOTA-Nanobodies; Figure 1; p781, Discussion; p783, Conclusion). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to utilize NOTA for chelating a radionuclide to the Nanobody of Liu et al. as Xavier et al. teaches of the use of NOTA to chelate 68Ga to 12-15 kDa camelid Nanobodies and Lie et al. teaches of attachment of chelators to the nanobodies. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known metal chelator for an analogously known metal chelator to provide labeling of a 15 kDa camelid Nanobody.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.
Applicant asserts that the conjugation of an antibody or fragment thereof to a chelating moiety and a hydrophilic polymer with the specified linkers allows for site-specific modification of the antibody at the C- terminus with both the chelating moiety and the hydrophilic polymer. Selective modification of Application No.: 15/764,087 10 Docket No.: W0571.70050US01moiety away from the binding portion of the antibody. Vosjan, on the other hand, discloses the modification of an antibody with a chelating moiety non-selectively at lysine residues of the antibody. Moreover, Kubetzko discloses the site-specific attachment of a PEG moiety at the C- terminus of an antibody using a single cysteine residue introduced into the antibody by PCR mutagenesis. There is therefore no suggestion in Vosjan, Kubetzko, de Marco, Bhatt, Xavier, or De Groeve, alone or in combination, for how an antibody with all of the features recited in claim 61 could be made. The antibody of claim 61 shows significant improvements when used in fluorescence imaging. A person of ordinary skill in the art would have had no reasonable expectation of success for producing such an antibody based on the disclosures of the references cited by the Examiner. 
The reference of Liu et al. teaches that the antibody conjugates design are designed such that attachment to the site does not interfere with the antibody functional properties and that the approach is to specifically introduce additional sites, such as free cysteines through antibody engineering.
Therefore, it would have been predictable to one of ordinary skill in the art to attach a PEG and a metal chelator to a nanobody at a free cysteine residue and not interfere with the antibody functional properties.
The reference of Liu et al. teaches that the PEG-containing peptidyl linker can impart stability to the partner molecule, reduce its in vivo toxicity, serve to stabilize the partner molecule against degradation while the conjugate is in circulation, increase water solubility, etc.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 8903851.1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-

/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618